DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Huang on 16 May 2022.
The application has been amended as follows: 

24. (Currently Amended) A nasal irrigation device for communicating an irrigant to a device user comprising:
a mechanics module;
a reservoir assembly which includes an upper reservoir and a lower reservoir;
a source of saline comprising a capsule; 
wherein the capsule is disposed within the mechanics module adjacent to a lid assembly that opens the capsule upon closing of a lid for releasing the capsule contents into the upper reservoir, and 
a lockout actuator comprising a lid engaging member within the lid assembly to cooperate with the capsule, wherein the lid engagement member also engages a switch actuator to authenticate the capsule for releasing a contents of the upper reservoir to the device user.

	25-26. (Canceled)

28.	(Currently Amended)  The device of claim 27 further including a pump, and wherein the closes a circuit interrupt upon the authenticating of the capsule for enabling an electrical circuit contact in the mechanics module permitting activation of the pump.

32. 	(Currently Amended)  A nasal irrigation device for communicating an irrigant to a device user comprising:
a mechanics module comprising a lid assembly, wherein the mechanics module is configured to receive a source of saline comprising a capsule;
a reservoir assembly which includes an upper reservoir and a lower reservoir;
a vacuum source for forming a relative vacuum in the lower reservoir;
a fluid passageway to communicate saline from the upper reservoir to the lower reservoir via a nasal cavity of the device user;
a valve for releasing the saline from the upper reservoir to the fluid passageway; and
a switch assembly for controlling the valve and the vacuum source for the communicating of irrigant to the device user; and
a lockout actuator comprising a lid engaging member within the lid assembly to cooperate with the capsule, wherein the lid engagement member also engages a switch actuator to authenticate the capsule for releasing a contents of the capsule to the device user.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, suggest, or otherwise render obvious a nasal irrigation device which is configured to receive a capsule of saline irrigant within a lidded mechanics module, where the lid of the mechanics module includes a lockout actuator comprised of a lid assembly which cooperates with the capsule and engages an actuator to thereby authenticate the capsule and permit the device to release/dispense/deliver the contents of the capsule to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/17/2022